NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL DE JESUS FLORES TRINIDAD,                  No.    19-71385
AKA Raul De Jesus Flores,
                                                Agency No. A087-681-924
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Raul de Jesus Flores Trinidad, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Flores

Trinidad failed to show that the harm he experienced or fears was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”);

see also Ayala v. Holder, 640 F.3d 1095, 1097-98 (9th Cir. 2011) (a petitioner who

establishes membership in particular social group must also “establish that any

persecution was or will be on account of his membership in such group”); Barrios

v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (rejecting political opinion claim

where petitioner did not present sufficient evidence of political or ideological

opposition to the gang’s ideals or that the gang imputed a particular political belief

to the petitioner). Our conclusion is not affected by the differing nexus standards

applicable to asylum and withholding of removal claims. Cf. Barajas-Romero v.

Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (discussing Zetino having drawn no

distinction between the standards where there was no nexus at all to a protected

ground). Thus, Flores Trinidad’s asylum and withholding of removal claims fail.




                                          2                                    19-71385
      In light of this disposition, we do not reach Flores Trinidad’s contentions

concerning the timeliness of his asylum application and the cognizability of his

proposed social groups. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Flores Trinidad failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Flores Trinidad’s contentions that

the agency failed to consider evidence or otherwise erred in its analysis of his

claims.

      PETITION FOR REVIEW DENIED.




                                          3                                    19-71385